THE COURT.
The appellants were convicted in the Superior Court of Shasta County of a felony, to wit: Assault with a deadly weapon.
The transcript on appeal was filed in this court March 22, 1933. No brief has been filed in behalf of appellants. The cause was regularly placed on the calendar for oral argument on July 25, 1933. No appearance was made for appellants at the time the case was called for hearing.
Pursuant to the provisions of section 1253 of the Penal Code the judgments and the order are affirmed.